Agreement of Termination of the Contract

 

(Translation)

 

Party A: Harbin Tianmu Pharmaceutical Co., Ltd. Inc. (Tongli)



 

Party B: Tonghua Yisheng Pharmaceutical Co., Ltd. Inc. (Yisheng)

 

Due to the manufacture issues of the Yisheng resulting in being unable to
conduct clinical trials of the new product, the Tongli decided to terminate the
purchase contract of the product. According to the negotiation, the Tongli and
the Yisheng mutually agreed to discontinue the contract with the following
agreements:

 

1.According to the current issues of the Yisheng’s product, the Tongli cannot
conduct the late stage clinical trials of “Nafaruilin”, the product that the
Tongli purchased from Yisheng. Therefore, the Tongli asked the Yisheng to
terminate all of the clinical trials of the product before June 15th, 2012.

 

2.The Yisheng will repay 22 million Renminbi yuan (¥22,000,000) of the advance
payment to the Tongli. The due dates and amounts of the repayments are:

 

1)Five million (¥5,000,000) Renminbi yuan, before August 30th, 2012.

 

2)Six million (¥6,000,000) Renminbi yuan, before November 30th, 2012.

 

3)Eight million (¥8,000,000) Renminbi yuan, before February 28th, 2013.

 

4)Three million (¥3,000,000) Renminbi yuan, before May 30th, 2013.

 

3.The Yisheng will completely settle all of the costs that the Tongli spent on
the clinical trials by the end of 2013.

 

4.In case the Yisheng does not repay all of the advance payment to the Tongli by
the agreed dates described in item 1 above, the Tongli has the right to settle
the Yisheng’s existing products which will be assigned to compensate for the
remaining unpaid advance payment. Or the Tongli gets compensation for the
remaining unpaid advance payment with the Yisheng’s fixed assets.

 

5.In case any issues appear in the mean time, the Tongli and Yisheng will
negotiate and make supplementary agreements.

 

6.The Tongli has the responsibility to return all of the clinical data of
Nafaruilin generated in the later period of clinical trials to the Yisheng. The
Tongli agrees not to release and plagiarize all of the clinical data of
Nafaruilin generated during the later period of clinical trials. In case the
Tongli breaks the agreement, the Tongli has to compensate twenty percent (20%)
of the repayment to the Yisheng.

 

 

 

7.This Agreement is in two (2) copies and will become effective being sealed by
the parties, the Tongli and Yisheng. Each of the parties will keep one of the
original copies of the Agreement. In case any legal disputes, the parties will
appeal the opposite party in a court located in the suitor’s region.

 

Party A (Harbin Tianmu): Sealed

 

Party B (Tonghua Yisheng): Sealed

 

  Date of the Agreement sealed: June 6th, 2012.

 

 

 

